Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 5-8, 10, 12-15, 17, 19-24 are presented for examination.  Claims 2, 4, 9, 11, 16, 18 are canceled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8, 10, 12-15, 17, 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remark, applicant argued (1) The references do not teach an over the air upgradable autonomous electronic module is integrated within (house in) the information handling automobile system.  (2) The references do not teach an over the air hardware upgradable autonomous electronic module.

Biemer does not disclose an information handling automobile system.  There is no motivation in the prior art to achieve or conceive the invention.  (2) Biemer invention has incidental input connection to an autonomous electronic module but does not propose integration of autonomous electronic module within the information handling system.  Biemer and Addepalli have no limitation of claim regarding autonomous electronic driving module.  There is no description of the information handling system, which houses the electronic autonomous driving module.  (3) Biemer does not teach over the air upgradability.  Biemer lacks any suggestion, teaching or motivation to make the software and hardwares upgrades over the air.  (4) The examiner’s statement of software upgrade over wireless communication to computing device is a well-known practice common in the art is a faulty analysis involved in hindsight analysis.  Applicant’s invention deals with not software upgradability of mobile device, but that of an electronic autonomous driving module.  (5) The upgrade over the air involves both hardware and software upgrades.  There is no teaching of hardware upgrade.

Examiner traverse the arguments
As to point (1), Biemer disclosed to integrate the information handling automobile system within an autonomous electronic module with wireless communication ability in vehicles (col.3, lines 22-44, 66-67, col.4, lines 1-52, col.5, lines 35-53, col.9, lines 61-67, col.10, lines 20-31: OBD of autonomous vehicle).  Biemer specifically stated “Vehicles 210 and 220 may include driving analysis computers 214 and 224, which may be separate computing devices or may be integrated into one or more other components within the vehicles 210 and 220, such as the short-range communications systems 212 and 222, telematics devices 213 and 223, autonomous driving systems, or internal computing systems of vehicles 210 and 220”.  Therefore, the combination of Addepalli and Biemer renders obvious to integrated autonomous electronic module into information handling automobile system by integrating the driving analysis computers such as the On Board Unit 30 of Addepalli (information handing automobile system) within the same housing of autonomous driving systems (e.g. autonomous electronic module of Biemer).
As to point (2), Biemer disclosed the communication of the vehicle to include wireless communications (col.3, lines 66-67, col.4, lines 1-43). The use of wireless communication provides sufficient motivation to upgrade software over the air wirelessly.  Biemer further disclosed the sensors/OBD to determine data related to vehicle software upgrade (col.4, lines 16-43, col.5, lines 64-67, col.7, lines 1-2).  However, software and hardware upgrade over wireless communication to computing devices is a well-known practice common in the art.  Firmware upgrade is known as hardware upgrade for modifying hardware configurations.  Jdanov taught to wirelessly upgrade firmware of vehicle electronic modules (pp. 0017: VSM such as onboard diagnostic system; pp. 0025-0026, 0030-0031: upgrade firmware).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Addepalli, Biemer and Jdanov in order to remotely distribute, update and install the OBD firmware to numerus vehicles without having to issues recalls and manually install the upgrades.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10, 12-15, 17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al (Addepalli), US 8,718,797, in view of Biemer, US 9,940,676, and further in view of Jdanov et al (Jdanov), US 2012/0030470.

As per claim 1, Addepalli taught the invention including an integrated information handling automobile system, comprising:
A computer system with memory, peripherals, processor connected through buses (col.4, lines 7-26, col.36, lines 56-67, col.37, lines 1-6; figure 1: 30) and;
A plurality of wired and wireless interfaces of a plurality of power range and speeds (col.4, lines 27-31, 48-51, col.11, lines 13-54) and;
A first wireless interface connects the automobile electronics to internet (col.4, lines 27-31, 48-60: figure 1);
A second wireless interface connects to a network in and around automobile (col.4, lines 27-31, 61-67, col.7, lines 1-3: figure 1);
A switching and routing mechanism between the plurality of wired and wireless interfaces (col.4, lines 7-26: 23; col.36, lines 56-67, col.37, lines 1-6); and
Where a wired interface of on board diagnostic port in the automobile is wirelessly connected to the internet (col.4, lines 3-60, col.11, lines 13-54; figure 1).  

Addepalli did not specifically teach where an over the air hardware upgradeable autonomous electronic module is integrated within the information handling automobile system.  Biemer taught to integrate the information handling automobile system within an autonomous electronic module with wireless communication ability (col.3, lines 22-44, 66-67, col.4, lines 1-52, col.5, lines 35-53, col.9, lines 61-67, col.10, lines 20-31).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Addepalli and Biemer in order to provide remote controlling and diagnostic of autonomous vehicles. 

 Addepalli and Biemer did not specifically teach the autonomous electronic module is over the air hardware upgradable.  However, software and hardware upgrade over wireless communication to computing devices is a well-known practice common in the art.  Biemer provided motivation to perform upgrades teaching the sensors/OBD to determine data related to vehicle software upgrade (col.5, lines 64-67, col.7, lines 1-2).  Jdanov taught to wirelessly upgrade firmware of vehicle electronic modules (pp. 0017: VSM such as onboard diagnostic system; pp. 0025-0026, 0030-0031: upgrade firmware).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Addepalli, Biemer and Jdanov in order to remotely distribute, update and install the OBD firmware to numerus vehicles without having to issues recalls and manually install the upgrades.

As per claim 3, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 1.  Addepalli further taught where at least one wireless interface is a 2G/3G/4G or any next generation cellular interface (col.11, lines 13-39).

As per claim 5, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 1.  Addepalli further taught where at least one wireless interface acts as an uplink for a router and at least one wireless interface acts as one of a plurality of ports of the router (col.4, lines 27-31, 48-51, col.11, lines 13-54; figure 1).  

As per claim 6, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 1.  Addepalli further taught where at least one wireless interface is a vehicle to vehicle or vehicle to infrastructure communication interface (col.4, lines 27-31, 48-51, col.11, lines 13-54).

As per claim 7, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 1.  Addepalli further taught where at least one electronic module is upgradable over the air (col.8, lines 54-67, col.9, lines 1-8).  

As per claim 8, Addepalli taught the invention including an integrated information handling automobile device, comprising:
A computer system with memory, peripherals, processor connected through buses (col.4, lines 7-26, col.36, lines 56-67, col.37, lines 1-6; figure 1: 30) and;
A plurality of wired and wireless interfaces of a plurality of power range and speeds (col.4, lines 27-31, 48-51, col.11, lines 13-54) and;
A first wireless interface connects the automobile electronics to internet (col.4, lines 27-31, 48-60: figure 1);
A second wireless interface connects to a network in and around automobile (col.4, lines 27-31, 61-67, col.7, lines 1-3: figure 1);
A switching and routing mechanism between the plurality of wired and wireless interfaces (col.4, lines 7-26: 23; col.36, lines 56-67, col.37, lines 1-6); and
Where a wired interface of on board diagnostic port in the automobile is wirelessly connected to the internet (col.4, lines 3-60, col.11, lines 13-54; figure 1).  

Addepalli did not specifically teach where an over the air hardware upgradeable autonomous electronic module is integrated within the information handling automobile system.  Biemer taught to integrate the information handling automobile system within an autonomous electronic module with wireless communication ability (col.3, lines 22-44, 66-67, col.4, lines 1-52, col.5, lines 35-53, col.9, lines 61-67, col.10, lines 20-31).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Addepalli and Biemer in order to provide remote controlling and diagnostic of autonomous vehicles. 

 Addepalli and Biemer did not specifically teach the autonomous electronic module is over the air hardware upgradable.  However, software and hardware upgrade over wireless communication to computing devices is a well-known practice common in the art.  Biemer provided motivation to perform upgrades teaching the sensors/OBD to determine data related to vehicle software upgrade (col.5, lines 64-67, col.7, lines 1-2).  Jdanov taught to wirelessly upgrade firmware of vehicle electronic modules (pp. 0017: VSM such as onboard diagnostic system; pp. 0025-0026, 0030-0031: upgrade firmware).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Addepalli, Biemer and Jdanov in order to remotely distribute, update and install the OBD firmware to numerus vehicles without having to issues recalls and manually install the upgrades.

As per claim 10, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 8.  Addepalli further taught where at least one wireless interface is a 2G/3G/4G or any next generation cellular interface (col.11, lines 13-39).

As per claim 12, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 8.  Addepalli further taught where at least one wireless interface acts as an uplink for the router and at least one wireless interface acts as one of a plurality of ports of a router (col.4, lines 27-31, 48-51, col.11, lines 13-54; figure 1).  

As per claim 13, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 8.  Addepalli further taught where at least one wireless interface is a vehicle to vehicle or vehicle to infrastructure communication interface (col.4, lines 27-31, 48-51, col.11, lines 13-54).

As per claim 14, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 8.  Addepalli further taught where at least one electronic module is upgradable over the air (col.8, lines 54-67, col.9, lines 1-8).  

As per claim 15, Addepalli taught the invention including a method for information handling in an automobile comprising:
Receiving information over one of a plurality of wired and wireless interfaces (col.4, lines 27-31, 48-67, col.5, lines 1-3, col.6, lines 15-67, col.7, lines 1-8, col.11, lines 13-54)
Processing and sending information over one of a plurality of wired and wireless interfaces (col.4, lines 27-31, 48-51, col.6, lines 15-67, col.7, lines 1-67, col.8, lines 1-11 col.11, lines 13-54) and;
Where a wired interface of on board diagnostic port in the automobile is wirelessly connected to the internet (col.4, lines 3-60, col.11, lines 13-54; figure 1).  

Addepalli did not specifically teach where an over the air hardware upgradeable autonomous electronic module is integrated within the information handling automobile system.  Biemer taught to integrate the information handling automobile system within an autonomous electronic module with wireless communication ability (col.3, lines 22-44, 66-67, col.4, lines 1-52, col.5, lines 35-53, col.9, lines 61-67, col.10, lines 20-31).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Addepalli and Biemer in order to provide remote controlling and diagnostic of autonomous vehicles. 

 Addepalli and Biemer did not specifically teach the autonomous electronic module is over the air hardware upgradable.  However, software and hardware upgrade over wireless communication to computing devices is a well-known practice common in the art.  Biemer provided motivation to perform upgrades teaching the sensors/OBD to determine data related to vehicle software upgrade (col.5, lines 64-67, col.7, lines 1-2).  Jdanov taught to wirelessly upgrade firmware of vehicle electronic modules (pp. 0017: VSM such as onboard diagnostic system; pp. 0025-0026, 0030-0031: upgrade firmware).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Addepalli, Biemer and Jdanov in order to remotely distribute, update and install the OBD firmware to numerus vehicles without having to issues recalls and manually install the upgrades.

As per claim 17, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 15.  Addepalli further taught where at least one wireless interface is a 2G/3G/4G or any next generation cellular interface (col.11, lines 13-39).

As per claim 19, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 15.  Addepalli further taught where at least one wireless interface acts as an uplink for the router and at least one wireless interface acts as one of a plurality of ports of a router (col.4, lines 27-31, 48-51, col.11, lines 13-54; figure 1).  

As per claim 20, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 15.  Addepalli further taught where at least one electronic module is upgradable over the air (col.8, lines 54-67, col.9, lines 1-8).  

As per claim 21, Addepalli, Biemer and Jdanov taught the invention as claimed in claim 14.  Addepalli further taught where at least one wireless interface is a vehicle to vehicle or vehicle to infrastructure communication interface (col.4, lines 27-31, 48-51, col.11, lines 13-54).

As per claims 22-24, Addepalli, Biemer and Jdanov taught the invention as claimed in claims 1, 8 and 15.  Addepalli further taught where at least one wired interface is an automobile Ethernet interface (col.11, lines 40-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zinner et al, US 2015/0228130
Emmons et al, US 2012/0258659
Nilsson, Dennis K. and Ulf Larson. “Secure Firmware Updates over the Air in Intelligent Vehicles.” ICC Workshops - 2008 IEEE International Conference on Communications Workshops (2008): 380-384.

A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
September 22, 2022